HAYNES, C.
This appeal is taken by the administrator from an order vacating a prior order settling his final account.
In an addendum to respondent’s brief the point is made that the order is not appealable, and that the appeal should therefore be dismissed. (Citing Wittmeier’s Estate, 118 Cal. 255.)
It was there expressly held that “appeals in probate proceedings lie only from such orders and decrees as are enumerated in. section 963, subdivision 3, of the Code of Civil Procedure.” That the order here appealed from is not enumerated among the appealable orders there provided for is clear.
This Uisposition of the appeal is the less to be regretted, since, when the court again settles the administrator’s account, if he should then feel aggrieved, he can appeal from the order then made settling it.
We advise that the appeal be dismissed.
Chipman, C., and Belcher, C., concurred.
For the reasons given in the foregoing opinion the appeal is dismissed. Henshaw, J., McFarland, J., Temple, J.